

116 S2713 IS: Tanning Tax Repeal Act of 2019
U.S. Senate
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2713IN THE SENATE OF THE UNITED STATESOctober 28, 2019Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the excise tax on indoor tanning services.
	
 1.Short titleThis Act may be cited as the Tanning Tax Repeal Act of 2019. 2.Repeal of excise tax on indoor tanning services (a)In generalSubtitle D of the Internal Revenue Code of 1986 is amended by striking chapter 49 and by striking the item relating to such chapter in the table of chapters of such subtitle.
 (b)Effective dateThe amendments made by this section shall apply to services performed after the date of the enactment of this Act.